Citation Nr: 0122295	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 0 
percent for the service-connected left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This appeal arose from an August 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
left ear hearing loss, which was assigned a noncompensable 
disability evaluation.  This decision also denied entitlement 
to service connection for a right ear hearing loss.  In April 
2000, this case was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  Following 
compliance with this remand, the case was returned to the 
Board.


FINDINGS OF FACT

1.  The veteran has not been shown to suffer from a right ear 
hearing loss disability related to his period of service.

2.  The service-connected left ear hearing loss is manifested 
by an average pure tone threshold of 46.3 decibels, averaging 
results at four frequencies, 1,000, 2,0000, 3,000 and 4,000 
hertz, and by speech discrimination ability of 92 percent.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.385 
(2000); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

2.  The criteria for a compensable evaluation for the left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.85, 
Code 6100 (1998 & 2000); 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances and the duty to 
notify a veteran of the laws and regulations used in the 
appeal and of the need to submit evidence to substantiate the 
claim(s).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see also 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (regulations implementing the VCAA, 
to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, including VA examination conducted in 
August 2000 and addendum in October 2000 which the Board 
finds to be adequate for rating purposes.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  In particular, 
the Board notes that the veteran was afforded VA examination 
so that medical opinion as to the etiology of his right ear 
hearing loss could be obtained, in conformance with 38 C.F.R. 
§ 3.159(b)(4), as amended to implement the VCAA, even though 
the RO did not have the guidance of the VCAA or its 
implementing regulations during the development of this 
claim.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a right ear hearing loss and entitlement to an 
initial evaluation in excess of 0 percent for the service-
connected left ear hearing loss.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, April 2000 Board decision remanding the case, and 
supplemental statement of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement, including in light of the VCAA and 
implementing regulations.  See 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

I.  Service connection for a right ear 
hearing loss

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The veteran's service medical records reflect no complaints 
during service of any trouble with his right ear.  He was 
examined for separation in September 1969.  He made no 
reference to a hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15

0







An audiological evaluation was conducted by VA in November 
1997.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
75
90







Speech audiometry revealed speech recognition ability of 68 
percent in the right ear.

A VA audiological evaluation was performed in May 1998.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
75
85







Speech audiometry revealed speech recognition ability of 74 
percent in the right ear.  The diagnosis was mild to profound 
sensorineural hearing loss.

VA re-examined the veteran in August 2000.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
80
95







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The diagnosis was severe to 
profound hearing loss.  An October 2000 addendum to the 
examination opined that the ". . . right ear hearing loss is 
most likely not due to military career since the hearing 
thresholds at time of exiting the military were predominantly 
noraml (sic)."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right ear 
hearing loss is not warranted.  The evidence of record does 
show that the veteran was exposed to loud noise in service; 
it also reflects the presence of a right ear hearing loss 
disability first diagnosed in 1997.  However, it was the 
opinion of the VA examiner in October 2000 that the veteran's 
right ear hearing loss was not caused by his military career, 
particularly in light of the normal audiological findings 
made at his separation from service.  Therefore, based upon 
this opinion, service connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right ear hearing loss.


II.  Entitlement to an initial evaluation 
in excess of 0 percent for the service-
connected left ear hearing loss 
disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4. 

In this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  As 
discussed above, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  As the 
veteran submitted his initial claim for service connection 
for left hearing loss disability prior to the revision of the 
regulations in 1999, the Board has considered the veteran's 
claim under both the regulations prior to June 1999 and under 
the regulations effective after that time.  However, the 
Board notes that the revisions that became effective June 10, 
1999 did not make any substantive changes in the criteria for 
rating hearing loss as applied to this veteran, and the 
criteria applicable to the claim are the same under both the 
prior and the current version of the applicable regulations. 

Evaluations of unilateral defective hearing range from 
noncompensable to a 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  
38 C.F.R. § 4.85, Part 4, Codes 6100-6110 (1998, 2000).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101 
(1998, 2000).

The veteran was awarded service connection for a left ear 
hearing loss disability by a rating action issued in August 
1998.  This disability was assigned a 0 percent disability 
evaluation, effective February 19, 1998.

The veteran was afforded a VA audiological evaluation in 
November 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
20
10
70
80

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.

At the time of the May 1998 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
15
75
80

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The pure tone threshold average was 
46.  The diagnosis was mild to profound left hearing loss.

The veteran was afforded another VA examination in August 
2000.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
15
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The pure tone threshold average was 
46.3.  The diagnosis was severe to profound hearing loss.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85 (1998, 2000), the numeric designation of 
hearing impairment in the left ear is a Level I under both 
the old and the new regulations; the auditory acuity in the 
right ear is considered to be normal for VA purposes.  
Accordingly, no more than the 0 percent evaluation is 
warranted since the original award of service connection.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 0 percent for the service-connected left ear 
hearing loss disability.



ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for service-connected left hearing loss disability is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

